 In the Matter of SATICOY LEMON ASSOCIATIONandAGRICULTURAL &CITRUS 'WORKERS UNION, LOCAL No. 22342, A. F. L.Case No. R-3364.-Decided May 25, 1942Jurisdiction:citrus fruit pickersheld"agricultural laborers" and, therefore, notsubject to the Act.Practice and Procedure:petitiondismissedMr. Ivan G. McDaniel, by Mr. George C. Lyon,of Los Angeles,Calif., for the Company.11Mr. A. H. PetersenandMr. Jonathan. H. Rowell,of San Fran-cisco, Calif., for the Union.-Mr. Raymond J. Heilman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Agricultural & -,Citrus Workers Union,Local No. 22342, affiliated with the American Federation of Labor,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of SaticoyLemon Association, Saticoy, California, herein' called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Richard A. Perkins, Trial Examiner.Said hearing was held at Los Angeles, California, on November 27and 28 and December 5, 1941. The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine aid cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACTII.THE BUSINESS OF THE COMPANY-Saticoy Lemon Association is a non-profit corporation, organizedtinder the CooperativeMarketing Association Laws of the State41 N L. R. B., No. 54243 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDof California and having its principal office at Saticoy, VenturaCounty, California.Itsmembership consists of 80 lemon growers.of Ventura County.The Company, together with other similar local associations, is amember of the Ventura County Citrus Exchange, Jierein called theVentura District Exchange, 1 of 25 district exchanges throughoutCalifornia, each of which is a non-profit corporation organized underthe Cooperative Marketing Association Laws of that State, with itsboard of directors made up of 1 representative from every memberassociation.All district exchanges, including that of ' which theCompany is a member, are in turn affiliated with the CaliforniaFruit Growers Exchange, herein called the Central Exchange, a non-profit corporation also organized under the Cooperative MarketingAssociation Laws of the State of California.Pursuant to a contractof the Company and the Ventura District Exchange, and betweenthe latter and the Central Exchange, all the fruit controlled by theCompany is marketed through the Ventura District Exchange andthe Central Exchange.The fruit grown by individual members ofthe Company is delivered by them to the Company's, packing house.The Company packs the fruit for shipment and loads it into railroadcars.All shipments are made in the name of the Central Exchangeas both consignor and consignee and the bills of lading are deliveredto the Central Exchange.The Central Exchange has its principaloffice in Los Angeles, California, 55 district -offices in the UnitedStates and Canada, and offices in London, England, Honolulu,Hawaii, and Manila, Philippine Islands.For the crop season 1938-39, the Company received for marketingfrom growers 14,580 tons of lemons, of which 7,671.32 tons wereshipped outside California and to foreign countries.The quantityof lemons received by the Company and marketed in domestic andforeign commerce in the crop seasons of 1939-40 and 1940-41 weresubstantially the same as in 1938-39.This proceeding is concerned with those employees of the Company,ivho are engaged in picking lemons.Lemon growers who are members of the Company employ theirown help to irrigate, fertilize, and cultivate their orchards, but de-pend upon the Company to conduct the work of picking.' Thegrower-member arranges with the Company in advance at whattime the picking of the lemon' crop shall'-be done, and at the timefixed the necessary pickers are furnished at the orchard by the Com-'By specialpermissionof the Company a small percentage of the shareholders ofthe Company (less than 5 percent) handle their picking themselvesThese generallyare large growers, who hue their own picking crews, or small growers, who requirelittleor no outside helpPickers also are furnished by the Company for non-membergrowers who have contracted to deliver lemons to it. SATICOY LEMON ASSOCIATION245pany until the work is completed.The Company operates trucks,in which it transports the pickers to and from the orchards .2 ]a-the orchards the pickers are supervised by foremen, all of whomare employees of the Company.A field foreman, who is in fullcharge, has under him a number of "picker foremen," each-of whoreworks with and supervises a crew of from 20 to 50 pickers.3 Thecrew foreman assigns each picker to a row or a group of trees.Thepicker carries a picking bag on one shoulder, a ring in one hand,and a clipper -in the, other.Lemons which can be passed throughthe ring are not picked, in the absence of special instructions to the-contrary.The picker, beginning at the ,lowest branch, and using a,ladder when clipping -near the top of the tree, clips the stems ofthe lemons and places the lemons in the bag.When the bag isfilled it is emptied by the picker into a field box.Thereafter, theboxes containing lemons are transported to the Company's packinghouse by the grower or someone he has engaged for this purpose.The lemon crop is somewhat seasonal.March and April usuallyare the heaviest months, and October, November, and December arethe lightest.The number of pickers employed by the Companyreaches a maximum of about 250 and falls to a minimum of 23.The Company contends that the employees engaged in pickinglemons are "agricultural laborers" within the meaning of Section 2(3), of the National Labor Relations Act and are, therefore, exemptfrom the operation of the Act.The Union contends, on the other,hand, that these employees of the Company are not "agricultural la-''borers" within the meaning of the Act because their work, like that.ofpersons employed by the Company at its packing house, is' moreclosely allied with the process of industrialized marketing, in whichthe Company and the organizations with which it is affiliated areengaged, than with that of growing and cultivation, in which theindividualgrower is engaged.The Union urges, therefore, thatour decision inMatter of North Whittier Heights Citrus AssociationandCitrus Packing House Workers Union, Local No. 21091,4is hereapplicable.In support of its contention, the Union points out thatunder the contracts which the Company has with its grower-membersthe Company acquires complete control and dominion over the lemon'Since 1927 the Company has maintained a camp in which houses are rented tosome but not all of its pickers.A majority of them live in the camp. The pickersare provided by the Company'with equipment and tools,which they retain in theirpossession until the close of the period of their employment.3Although the grower frequently is present in the orchard and suggestions or criti-cisms which he may make to a field foreman or picker foreman generally are followed,it is apparent from the record that this is done as a matter of courtesy and accommodation.410 N L R B,1269,enforced in,North Whittier Heights Citrus AssociationvNationalLabor Relations Board,109 F.(2d) 76(C.C. A. 9,1940)cert den. 310 U S.632 (1940)reh den 311 U S. 724 (1940). 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrop before the picking begins- and thereafter; "that the pickers areemployed and supervised by the Company, not by the growers inwhose orchards they work; and that the Company and its grower-members recognize that picking, like subsequent processes, is. inci-dental to marketing °The Union argues further that under the, testof the absence or presence of the need for collective bargaining laidclown by the Circuit Court of Appeals for the Ninth Circuit inNorth Whittier Heights Citrus Association v. National Labor Rela-tionsBoard,7the employees of the Companyare not "agriculturallaborers" within the meaning of the Act, since the need of theseemployees for collective bargaining is fully as great as that of thepacking house employees held covered by the Act in that case.The exclusions of certain groups in Section 2 (3) of the Act areoccupational exclusions, dependent upon the nature of the workperformed by the employees involved. In construing the term "agri-cultural laborer" in Section 2 (3) we have found that the exclusion didnot cover persons employed as lettuce packers who performed nowork in the fields," persons who were employed solely as fruit packersin a packing house operated by a cooperative fruit growersassocia-tion,9 or employees in a walnut shelling plant who had no contact withthe grower or with the farms on which the walnuts were grown.10We found, in these cases, that the employees involved were engagedThe contracts,'called "Growers' Agreements,"provide that the grower"sellsandconveys and agrees to deliver"and the Company"agrees to purchase for the accountof and as the common agent of its Growers,allof the lemons now grown, and to behereinafter grown"The.contracts also provide that "Inasmuch as" the Company "mayundertake to do and arrange to have done the fumigating,spraying,pruning, picking.and other orchard work,"theCompany"will not be liable for any damage"therebyoccasioned"or by failure to get [the]crop of fruit at any particular time,"and furtherthat in case the grower"shall fail, refuse, or delay to pick and deliver.fruit" to theCompany "within 5 days atter demand therefor," the Company"shallhave the right; atits option,at any time.to enter into the possession of his said promises and to pick,his said fruit...and pack,sell, and market the same0 The"Growers' Agreements"provide that the"picking,packing,-grading,classifying,handling,selling, and marketing"are to be done in accordance with whatever regulationsthe Company has adopted or may adopt,that the Company is expressly authorized "toincur all necessary and proper expenses incident to the picking,receiving,packing, andmarketing,to' be charged against the growers,and that"in the term`packing'is includedany charge for picking."The Company in letters to its grower-members has maintainedthat it has the right of "control of the fruit as the agent of the grower, including theright to pick, receive, wash,grade, and pack the same."i See footnote 4,supra,109 F (2d) at 80.8Matter of American Fruit Growers, Inc, et alandFruit & Vegetable Workers Sub-Local of#191,UCAP,AWA, C.10, 10 N. L R B 316;Matter of Grower-Shipper Vege-table Association of Central California,andFruit and Vegetable Workers; Union of Cal-ifornia,No 18211, 'etal,15 N L R B 322, enf'd inN. L R B v Grower-Shipper Vege-table Ass'n of Central California,et al,122 F(2d) 368(C'.C A. 9).9Matter of North Whittier Heights Citrus Association and Citrus Packing House WorkersUnion,Local No. 21090,10 N. L.R. B. 1269, enf'd inNorth,Whittier Heights Citrus Ass'n V.N. L R B.,109 F (2d) 76 (C. C. A. 9)10Matter of California Walnut Growers Associationandof United Cannery, Agricultural,Packing and Allied Workers of America,18 N. L. R B.493i SATICOY LEMON' ASSOCIATION247in clearly commercial or industrial work, despite the fact that thebusiness of some of the employers was in part agricultural.We are now confronted with the question whether employees ofan agricultural marketing association, engaged in the picking oflemons as described above, fall within the definition of "agriculturallaborers."As the facts recited above disclose, the lemon pickers areengaged at the growers` orchards in the harvesting of lemons still onthe trees.We are of the opinion that while the Company is gen-erally engaged in both commercial and agricultural operations, theemployees here involved are agricultural laborers within the meaningof the Act.We recognize that the employees here involved are in serious needof collective bargaining,11 and that, in view of the large-scale opera-tions of the respondent, a labor dispute will burden and obstructcommerce.The provisions of Section 2 (3) of the Act are plain,however, that the exclusions therein are employee exclusions..Weare of the opinion, moreover, that the controlling fact in construingthe term "agricultural laborer" is the essential character of the workperformed, which, as we have stated, is here primarily connected withthe harvesting of lemon crops .12We are accordingly constrained tofind that the exclusion of "agricultural laborers" in Section 2 (3)of the Act applies to the employees here involved and that the Board,therefore, is without jurisdiction to entertain the petition filed inthis proceeding.13 -ORDERUpon the basis of the above findings of fact and pursuant to Sec-tion 2 (3) and 9 (c) of the National Labor Relations Act, the NationalLaborRelationsBoard hereby orders that the petition for investiga-tion and certification of representatives of employees of SaticoyLemon Association, Saticoy, California, filed by Agricultural & CitrusWorkers Union, Local No. 22342, be, and it herebyis,dismissed.n See Repoit of U. S. Senate Committee on Education and Labor(No 1150)pp 7, 14,33, 37-3812 It is to be noted thatthe CircuitCourt of Appeals for the Ninth Circuit, in disposingof theNorth Whtittser Heightscase, indicated clearly that its decision was concerned solelywith packing house-employees and was not to be construed as applicable to those engagedin pickingIn this connection,the Courtstated(Supra,footnote4, 109 F. (2d) at 81),"It should")**be understood that this proceeding concerns packing house workersand packing house work solely and that there are here no facts as to picking the fruitnor as to any treatment of the orchard It appears from the stipulation of facts thatpetitioner to some extent does handle the picking,spraying,fertilizing,etc.,and thatsome of the workers in thepackinghouse are at times employed by the petitioner to dosuchworkHowever, the employmentfor packing house work and for orchard workare separate and apart"14For thesame reasons as herein stated,the BoardinMatter of StarkBrothers Nur-series and Orchards CompanyandLocal IndustrialUnion,No1129,affiliated with theC 1 0, 40 N L. RB 1243, held ceitam nurseryworkers tobe "agricultural laborers"